909 F.2d 1483
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.FEDERAL EXPRESS CORPORATION, Plaintiff-Appellant,v.TENNESSEE PUBLIC SERVICE COMMISSION, et al., Defendant-Appellee.
No. 88-5974.
United States Court of Appeals, Sixth Circuit.
Oct. 6, 1989.

Before KEITH and ALAN E. NORRIS, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
The court having received a petition for rehearing en banc, and the petition having been circulated not only to the original panel members but also to all other judges of this court, and a majority of judges not having requested rehearing en banc, the petition for rehearing has been referred to the original panel.


2
Both parties, in addressing the petition for rehearing, noted their agreement that the panel's ruling was incorrect, on the jurisdictional issue raised by the appeal.  It also appears to be inconsistent with the decision (recommended for full-text publication) of another panel of this court in CSXT, Inc. v. Pitz, Nos. 88-1629 & 88-1642 (6th Cir.  Aug. 22, 1989).


3
Accordingly, the panel has concluded that its opinion should be amended by deleting the final paragraph and substituting this language:


4
However, as this court recently pointed out in CSXT, Inc. v. Pitz, Nos. 88-1629 & 88-1642 (6th Cir.  Aug. 22, 1989), the district court did have jurisdiction.  Accordingly, the judgment of the district court is reversed, and this cause is remanded for further proceedings according to law, including consideration of the question of abstention in view of this court's opinion in CSXT, Inc. v. Pitz.


5
Having so amended our original opinion, the petition for rehearing is denied.